Dissenting Opinion by
Judge Barry:
I respectfully dissent. The Borough of Brook-haven case, if it is to be construed in the manner suggested by the majority, in my judgment, should be overruled. I am not so sure that the decision in Brookhaven could not be interpreted so as not to require its being overruled. That ease apparently did not involve a specific taxpayer and was an attack on *548the Brookhaven ordinance by a professional and business association in the Borough. The ordinance by its terms required the inclusion in the calculation of the tax of all receipts “whether or not the services are performed in the Borough of Brookhaven. ’ ’ It would, therefore, appear that the ordinance on its face might be construed to attempt illegally to tax businesses that had a bona fide office in another jurisdiction. Furthermore, the Court’s reliance in Brookhaven on Philadelphia Appeal, 383 Pa. 428, 119 A.2d 205 (1956), seems especially misplaced. In that case, the Supreme Court refused to allow a tax on the privilege of transferring realty when the deed was executed, acknowledged, delivered and accepted in New York City. That case, in my judgment, was decided solely on the basis of the provisions of the Sterling Act, Act of August 5, 1932, Ex. Sess. P.L. 45, as amended, 53 P.S. §15971 et seq., formerly 53 P.S. 4613 et seq. That act under its terms seemed to allow a tax only on transfers of real estate which occur physically in the City. I don’t think the Local Tax Enabling Act can reasonably be construed to prohibit a realty transfer tax, for example, on a transaction involving Pittsburgh real estate which might be closed in a borough or township in Allegheny County, rather than in the City of Pittsburgh.
O.H. Martin Co. v. Sharpsburg Borough, 376 Pa. 242, 102 A.2d 125 (1954), cited in Brookhaven, can also be distinguished. Sharpsburg imposed, by ordinance under the Local Tax Enabling Act, a business privilege tax on all “persons offering any service ... to the general public . . . from places . . . within the borough.” The issue of the case was the validity of the ordinance insofar as it might be construed to tax receipts from interstate commerce. Plaintiff did not challenge the authority of Sharpsburg to tax intra*549state transactions outside the limits of the borough. The Brookhaven majority notes that “the taxable event in 0.11. Martin is significantly different from the taxable event here.” Footnote 2, page 216. The opinion seems to imply that the wording of the ordinance might make the difference. If this is a fair construction, then Brookhaven’s discussion of Martin is flawed. In both Martin and Brookhaven the issue was the same—the construction of the Local Tax Enabling Act. I must conclude, as Judge Rogers did in his dissenting opinion in Brookhaven, that the majority opinion in that case is incorrect. To hold otherwise would make enforcement of the Local Tax Enabling Act impossible. If, for example, a lawyer tries cases in fifteen counties but has only one office, a tax should be paid on all the receipts and only in the jurisdiction where his office is. We must presume that the General Assembly did not intend a result which is absurd or unreasonable. Fireman’s Fund Insurance Company v. Nationwide Mutual Insurance Company, 317 Pa. Superior Ct. 497, 464 A.2d 431 (1983); 1 Pa. C.S.A. 1922(1).
I would overrule Brookhaven to the extent it is inconsistent with the present case, and find for appellee.
Judge Craig joins in this dissent.